Order entered September 12, 2018




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00529-CV

              BULLET TRAP, L.L.C. F/K/A BULLET TRAP, INC., Appellant

                                            V.

 WATERPROOF POSITIVE, LLC D/B/A ENERGY ROOFING SOLUTIONS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-04389-2016

                                         ORDER
       Before the Court is appellant’s September 10, 2018 unopposed second motion to extend

time to file brief.   We GRANT the motion and ORDER the brief be filed no later than

September 20, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE